[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION IN RE APPLICATION FOR PROTECTION FROM FORECLOSURE
The defendant, Mrs. Carchia, seeks protection from foreclosure of her residence under General Statute 49-31d to49-31i.
The premises in question are encumbered by a first mortgage held by the plaintiff Bank in the sum of about $79,500.00. This is the mortgage which is the subject of this action. There is also a second mortgage in the sum of $53,000. Both mortgages are in arrears. The first mortgage note requires a monthly payment of $805.95. No payment on this has been made since December, 1992. To add to her difficulties, her present weekly income is only $136.00.
Mrs. Carchia's assets are such that they are not readily CT Page 10166 convertible into cash. Moreover, they are speculative in nature and cannot be relied upon. At best they ar [are] no more than possibilities. She also shows liabilities of about $10,000.00.
The defendant presents a bleak financial picture. She is unable to pay her living expenses, a condition that has persisted for some time. In spite of all this it may be said that she is a person of energy and intelligence who has made a laudable effort to better her financial condition. Regrettably, however, the ventures she in now considering, and the claims she now is pressing do not appear to be productive. For these reasons it is difficult to conclude that there is a likelihood that she will be able to make timely payments on a restructured mortgage at the end of a restructuring period. The Statute, Section 49-31f(d)(1), requires that the court consider this circumstance.
In a more positive aspect the record shows that by stipulation the defendant will have the right to redeem at any time before April 1, 1994.
The Application is denied.
John M. Alexander State Judge Referee